Case 3:17-cv-00699-BRM-LHG Document 279 Filed 09/27/19 Page 1 of 1 PageID: 5521




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
                                        MINUTES



 NEWARK
 Judge: BRIAN R. MARTINOTTI                                   Date: 09/27/2019
 Court Reporter:                                              Docket Nos: 3:17cv699
                                                                          3:19cv18326

 Title of the Case:

 IN RE: INSULING PRICING LITIGATION


 Appearances:

 Attorneys for Plaintiff(s):
 James Cecchi, Hannah Brennan, Steve W. Berman, & Ellen Relkin

 Attorneys for Defendant, Novo Nordisk Inc.
 Michael R. Greffinger, Samuel Portnoy, James Rouhandeh, Andrew Yaphe,

 Attorneys for Defendant, Eli Lilly & Co.
 Shankar Duraiswamy & Melissa A. Geist

 Attorneys for Defendant, Sanofi-Aventis, U.S., LLC
 Liza M. Walsh, William Coglianese & Michael Shumaker,

 Attorney for Direct Purchaser in 3:19-18326
 Richard R. Barrett



 Nature of Proceedings:

 Status Conference held in chambers (Newark)
 Parties ordered to meet and confer re: appointment of a Mediator


                                                      Lissette Rodriguez, Courtroom Deputy
                                                      to the Hon. Brian R. Martinotti
 Commenced:      10:00 am
 Concluded:      10:30 am
